Plaintiff pedestrian alleges that she was injured when, while crossing the street within the crosswalk and with the traffic light in her favor, she was struck by defendants’ taxicab. In contrast, defendant driver stated that he had a green light with a left-turn signal, that his vehicle was past the crosswalk, and *605that plaintiff was distracted by talking on her cell phone when the accident occurred. These conflicting accounts raise triable issues of fact as to whether plaintiff had the right-of-way and was in the crosswalk at the time of the accident and whether defendant driver failed to exercise due care to avoid the accident or was negligent in any manner (see Villaverde v Santiago-Aponte, 84 AD3d 506 [2011]; see also Marquis v Eisenstein, 5 AD3d 741 [2004]). Concur — Mazzarelli, J.E, Friedman, Catterson, Renwick and Richter, JJ.